The opinion of the Court was announced by —•
Wright, Ch. J.
No facts were found, nor were any exceptions taken to the final judgment, or any other ruling of the court. No *589motion was made for a new trial. Neither is there anything to show (so far as relates to the “ordinary proceeding”) that the testimony is all before us. Under such circumstances the second or law part of the case is not properly subject to our review.
No question of law arises in the equity proceedings. The issues of fact are, whether a partnership existed, and if so, whether complainant is entitled to recover anything upon a final settlement. The testimony leads us to conclude that there was no error in the decree below, and it is therefore
Affirmed.